TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-21-00410-CR


                                 Joseph Albert Borgas, Appellant

                                                  v.

                                   The State of Texas, Appellee


                FROM THE 20TH DISTRICT COURT OF MILAM COUNTY
        NO. CR26,806, THE HONORABLE JOHN YOUNGBLOOD, JUDGE PRESIDING


                             MEMORANDUM OPINION


               Appellant Joseph Albert Borgas filed a notice of appeal from a judgment

adjudicating his guilt for the second-degree felony offense of aggravated assault with a deadly

weapon–family violence. See Tex. Penal Code § 22.02. The trial court certified that Borgas has

no right of appeal and has waived the right of appeal. Accordingly, we dismiss this appeal for

want of jurisdiction. See Tex. R. App. P. 25.2(a)(2), (d); Greenwell v. Court of Appeals for the

Thirteenth Jud. Dist., 159 S.W.3d 645, 650 n.24 (Tex. Crim. App. 2005) (“While an appellate

court may require a trial court to certify whether there is a right to appeal, the appellate court

may not dictate the content of the certification.”).




                                               __________________________________________
                                               Darlene Byrne, Chief Justice

Before Chief Justice Byrne, Justices Triana and Smith

Dismissed for Want of Jurisdiction
Filed: July 19, 2022

Do Not Publish




                       2